 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 1 of 15                    PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

JESSE DEAN, D.C., a Tennessee resident,          )
individually and as the representative of a      )
class of similarly-situated persons,             )
                                                 )
                        Plaintiff,               )   Civil Action No. 19-1204
                                                 )
                 v.                              )   CLASS ACTION
                                                 )
CARECORE NATIONAL, LLC, a New                    )
York limited liability company,                  )
                                                 )
                        Defendant.               )
                                                 )

                                 CLASS ACTION COMPLAINT

       Plaintiff, JESSE DEAN, D.C. (“Plaintiff”), brings this action on behalf of himself and all

others similarly situated, through his attorneys, and except as to those allegations pertaining to

Plaintiff or his attorneys, which allegations are based upon personal knowledge, alleges the

following upon information and belief against Defendant, CARECORE NATIONAL, LLC

(“Defendant”):

                                     PRELIMINARY STATEMENT

       1.        This case challenges Defendant’s practice of sending “unsolicited advertisements”

by facsimile.

       2.        The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005 (“JPFA”), 47 USC § 227 (hereafter “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

fax advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation. On or
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 2 of 15                      PageID 2



about September 15, 2015, Defendant sent Plaintiff an unsolicited fax advertisement in violation

of the TCPA (“the Fax”), a true and correct copy of which is attached hereto as Exhibit A, and

made a part hereof. Upon information and belief, Defendant has sent the Fax and other facsimile

transmissions of unsolicited advertisements to Plaintiff and the Class in violation of the TCPA.

The Fax describes the commercial availability or quality of Defendant’s property, goods or

services, namely, Defendant’s “New Musculoskeletal Newsletter,” and states: “We are excited to

announce the launch of the new eviCore healthcare (formerly Triad) Musculoskeletal

Newsletter” (Exhibit A). Plaintiff alleges on information and belief that Defendant has sent, and

continues to send, unsolicited advertisements via facsimile transmission in violation of the

TCPA, including but not limited to the advertisement sent to Plaintiff.

       3.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

would have been spent on something else. A junk fax intrudes into the recipient’s seclusion and

violates the recipient’s right to privacy. Unsolicited faxes occupy phone lines, prevent fax

machines from receiving authorized faxes, prevent their use for authorized incoming faxes, cause

undue wear and tear on the recipients’ fax machines, and require additional labor to attempt to

discern the source and purpose of the unsolicited message.

       4.      On behalf of himself and all others similarly situated, Plaintiff brings this case as

a class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a

class comprising all that were sent the Fax and other unsolicited fax advertisements that were

sent without prior express invitation or permission and without compliant opt-out language (to

the extent the affirmative defense of established business relationship is alleged). Plaintiff seeks

statutory damages for each violation of the TCPA and injunctive relief.




                                                 2
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 3 of 15                      PageID 3



         5.    Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, its employees,

agents, representatives, contractors, and affiliates, and all persons and entities acting in concert

with them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award

of statutory damages in the minimum amount of $500 for each violation of the TCPA, and to

have such damages trebled, as provided by § 227(b)(3) of the Act, in the event willfulness in

violating the TCPA is shown.

                                 JURISDICTION AND VENUE

         6.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         7.    This Court has personal jurisdiction over Defendant because Defendant transacts

business within this judicial district, has made contacts within this judicial district, and/or has

committed tortious acts within this judicial district.

         8.    Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claims occurred within this judicial district.

                                             PARTIES

         9.    Plaintiff, JESSE DEAN, D.C., is a Tennessee resident who owns and operates

Milan Chiropractic & Sports Injury Clinic, a medical practice and pain center in Milan,

Tennessee.




                                                  3
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 4 of 15                    PageID 4



       10.    On information and belief, Defendant, CARECORE NATIONAL, LLC, is a New

York limited liability company with its principal place of business in Bluffton, South Carolina.

CareCore operates under the assumed name eviCore healthcare.

                                            FACTS

       11.    On or about September 15, 2015, Defendant sent an unsolicited facsimile to

Plaintiff using a telephone facsimile machine, computer, or other device. See Exhibit A.

       12.    The Fax states, in part, the following:

       eviCore healthcare

       New Musculoskeletal Newsletter

       ...

       Sign Up for the NEW MSK Newsletter!

       We are excited to announce the launch of the new eviCore healthcare (formerly
       Triad) Musculoskeletal Newsletter!

       You can now receive important updates that are delivered directly to your inbox
       as opposed to fax communications. Our new digital communication allows us to
       instantly send information to you the moment we hear about it. By subscribing to
       our newsletter, you will have first-hand access to pertinent information such as
       changes to existing processes/plans, education opportunities, and webinar training
       sessions.

       Our e-mail blasts will be your go-to source for updates, and you’ll be able to share
       these announcements with others – without having to leave your desk!

       ...

       To sign up for the eviCore healthcare Musculoskeletal (MSK) Newsletter, send an
       email request to MSKprovidernewsletter@evicore.com. Please include the below
       information so we can better target our communication:

       ....

(Exhibit A). The Fax provides no opt-out instructions.




                                                4
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 5 of 15                      PageID 5



       13.     The Fax advertises the commercial availability and quality of Defendant’s new

Musculoskeletal Newsletter. On that basis, the Fax is an advertisement under the TCPA and

regulations implementing the TCPA.

       14.     Defendant provides managed healthcare services. See Internet Google result:

eviCore healthcare
Organization




CareCore National, LLC, doing business as eviCore healthcare, provides managed healthcare services.
The Company offers radiology, radiation therapy, cardiology, medical oncology, lab management, and
health plan, as well as other specialty solutions.

Additionally, see from Defendant’s website, www.evicore.com:

ABOUT EVICORE:             Empowering the Improvement of Care
Specifically designed with the size and scale to address the complexity of today’s and
tomorrow’s healthcare system, eviCore is a company committed to advancing healthcare
management through intelligent care – and enabling better outcomes for patients, providers, and
health plans.
Ours is an evidence-based approach that leverages our exceptional capabilities, powerful
analytics, and acute sensitivity to the challenges and needs of everyone involved across the
healthcare continuum. By applying proven talent and leading-edge technology, we harness
healthcare’s evolving demand and inherent change to realize healthcare innovation and deliver
improved results and a positive experience for everyone.

                                Who We Empower
 eviCore empowers the improvement of care by connecting patients, providers, and health plans
             with intelligent, evidence-based solutions to enable better outcomes.


       15.     On information and belief, Defendant receives some or all of the revenues from

the sale of the property, goods or services advertised on Exhibit A, and Defendant profits and

benefits from the sale of the property, goods or services advertised on Exhibit A.


                                                 5
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 6 of 15                      PageID 6



       16.     Plaintiff did not give “prior express invitation or permission” to Defendant to send

the Fax.

       17.     On information and belief, Defendant faxed the same and other unsolicited

facsimile advertisements without compliant opt-out language to Plaintiff and at least 40 other

recipients.

       18.     There is no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.

       19.     Defendant’s facsimile attached as Exhibit A does not display a proper opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                               CLASS ACTION ALLEGATIONS

       20.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendant, and (3) from
               whom Defendant did not obtain “prior express invitation or
               permission” to send fax advertisements, or (4) with whom
               Defendant did not have an established business relationship, or
               (5) where the fax advertisements did not include an opt-out notice
               compliant with 47 C.F.R. § 64.1200(a)(4)(iii) regarding any
               claimed business relationship.

Excluded from the Class are Defendant, its employees and agents, and members of the Judiciary.

Plaintiff seeks to certify a class which includes, but is not limited to, the fax advertisements sent

to Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of class

certification discovery.




                                                 6
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 7 of 15                      PageID 7



       21.       Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Plaintiff Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty.

       22.       Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

                 (a)    Whether the Fax and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;

                 (b)    Whether Defendant meets the definition of “sender” for direct TCPA

       liability, meaning a “person or entity on whose behalf a facsimile unsolicited

       advertisement is sent or whose goods or services are advertised or promoted in the

       unsolicited advertisement,” 47 C.F.R. § 64.1200(f)(10);

                 (c)    Whether Defendant had prior express invitation or permission to send

       Plaintiff and the class fax advertisements;

                 (d)    Whether the faxes contain an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (e)    Whether Defendant should be enjoined from faxing advertisements in the

       future;

                 (f)    Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

                 (g)    Whether the Court should award treble damages.




                                                  7
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 8 of 15                      PageID 8



       23.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf of

Defendant advertising the availability or quality of Defendant’s property, goods or services of

during the Class Period. Plaintiff is making the same claims and seeking the same relief for

himself and all class members based upon the same federal statute. Defendant has acted in the

same or in a similar manner with respect to Plaintiff and all the class members by sending

Plaintiff and each member of the class the same or similar fax or faxes which did not contain the

proper opt-out language or were sent without prior express invitation or permission.

       24.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this

matter, has no conflicts, and has retained experienced class counsel to represent the class.

       25.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)     Proof of Plaintiff’s claims will also prove the claims of the class without

       the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendant has acted and is continuing to act pursuant to common policies

       or practices in the same or similar manner with respect to all class members;




                                                 8
 Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 9 of 15                     PageID 9



               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:

                       (i)     Defendant identified persons to receive the fax transmissions and it

               is believed that Defendant’s and/or Defendant’s agents’ computers and business

               records will enable Plaintiff to readily identify class members and establish

               liability and damages;

                       (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions

               concerning Defendant’s practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       26.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).




                                                   9
Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 10 of 15                     PageID 10



       27.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       28.     Opt-Out Notice Requirements. The TCPA as amended by the JFPA

strengthened the prohibitions against the sending of unsolicited advertisements by requiring, in

§ (b)(1)(C)(iii) of the Act, that senders of faxed advertisements place a clear and conspicuous

notice on the first page of the transmission that contains the following among other things

(hereinafter collectively the “Opt-Out Notice Requirements”):

               (1)    A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

               (2)    A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               (3)    A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

               (4)    The opt-out language must be conspicuous.

The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The requirement of (2)

above is incorporated from § (b)(D)(ii) of the Act and the rules and regulations of the Federal




                                                10
Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 11 of 15                    PageID 11



Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report and Order, 21 F.C.C.R.

3787, 2006 WL 901720, which rules and regulations took effect on August 1, 2006). The

requirements of (3) above are contained in § (b)(2)(E) of the Act and incorporated into the Opt-

Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-Out Notice Requirements

is neither difficult nor costly. The Opt-Out Notice Requirements are important consumer

protections bestowed by Congress upon consumers and businesses, giving them the right, and

means, to stop unwanted fax advertisements.

       29.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

              A.      The definition of, and the requirements for, an established business

       relationship (EBR) for purposes of the first of the three prongs of an exemption to

       liability under § (b)(1)(C)(i) of the Act and provides that the lack of an “established

       business relationship” precludes the ability to invoke the exemption contained in

       § (b)(1)(C) of the Act (see 2006 Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under

       § (b)(1)(C)(ii) of the Act, and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (see

       2006 Report and Order ¶¶ 13-16); and

              C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under




                                               11
Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 12 of 15                     PageID 12



       § (b)(1)(C)(iii) of the Act, and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (see

       2006 Report and Order ¶¶ 24-34).

       As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

Out Notice Requirements cannot claim the exemption from liability contained in § (b)(C)(1) of

the Act.

       30.     The Fax. On or about September 15, 2015, Defendant sent the Fax via facsimile

transmission from telephone facsimile machines, computers, or other devices to the telephone

lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The Fax constituted

an advertisement under the Act and the regulations implementing the Act. Defendant failed to

comply with the Opt-Out Requirements in connection with the Fax. The Fax was transmitted to

persons or entities without their prior express invitation or permission and Defendant is

precluded from sustaining the EBR safe harbor with Plaintiff and other members of the class,

because of the failure to comply with the Opt-Out Notice Requirements. By virtue thereof,

Defendant violated the TCPA and the regulations promulgated thereunder by sending the Fax via

facsimile transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class

which includes this Fax and all others sent during the four years prior to the filing of this case

through the present.

       31.     Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines of

members of the Plaintiff Class other faxes that constitute advertisements under the TCPA and its




                                               12
Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 13 of 15                     PageID 13



implementing regulations that were transmitted to persons or entities without their prior express

invitation or permission and without complying with the Opt-Out Notice Requirements. By

virtue thereof, Defendant violated the TCPA and the regulations promulgated thereunder.

Plaintiff is informed and believes, and upon such information and belief avers, that Defendant

may be continuing to send unsolicited advertisements via facsimile transmission in violation of

the TCPA and the regulations promulgated thereunder, and absent intervention by this Court,

will do so in the future.

        32.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and the Plaintiff Class to redress Defendant’s violations of the Act, and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

        33.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the

other class members even if their actions were only negligent.

        34.     Defendant knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendant or anybody else to

fax advertisements about the availability or quality of Defendant’s property, goods or services;

(b) Defendant transmitted advertisements; (c) the Fax did not contain the required Opt-Out

Notice; and (d) Defendant’s transmission of unsolicited advertisements that did not contain the

required opt-out notice was unlawful.

        35.     Defendant’s actions caused damages to Plaintiff and the other class members.

Receiving Defendant’s junk faxes caused Plaintiff and the other recipients to lose paper and

toner consumed in the printing of Defendant’s faxes. Moreover, Defendant’s faxes occupied

Plaintiff's and the other class members’ telephone lines and fax machines. Defendant’s faxes cost




                                                13
Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 14 of 15                        PageID 14



Plaintiff and the other class members time, as Plaintiff and the other class members and their

employees wasted their time receiving, reviewing and routing Defendant’s unauthorized faxes.

That time otherwise would have been spent on Plaintiff's and the other class members’ business

or personal activities. Defendant’s faxes intruded into Plaintiff's and other class members’

seclusion and violated their right to privacy, including their interests in being left alone. Finally,

the injury and property damage sustained by Plaintiff and the other class members from the

sending of Defendant’s advertisements occurred outside of Defendant’s premises.

       WHEREFORE, Plaintiff, JESSE DEAN, D.C., individually and on behalf of all others

similarly situated, demands judgment in his favor and against Defendant, CARECORE

NATIONAL, LLC, as follows:

       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

Plaintiff’s counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That Court enjoin Defendant from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.

       Dated: September 13, 2019.

                                                Respectfully submitted,

                                                JESSE DEAN, D.C., a Tennessee resident,
                                                individually and as the representative of a class of
                                                similarly-situated persons




                                                  14
Case 1:19-cv-01204-JDB-jay Document 1 Filed 09/13/19 Page 15 of 15        PageID 15



                                   By: /s/ Benjamin C. Aaron
                                   Benjamin C. Aaron (#034118)
                                   Charles F. Barrett (#20627)
                                   NEAL AND HARWELL, PLC
                                   1201 Demonbreun Street, Suite 1000
                                   Nashville, TN 37203
                                   Telephone: 615-244-1713
                                   Fascimile: 615-726-0573
                                   baaron@nealharwell.com
                                   cbarrett@nealharwell.com

                                   and

                                   Ryan M. Kelly (pro hac vice to be submitted)
                                   ANDERSON + WANCA
                                   3701 Algonquin Road, Suite 500
                                   Rolling Meadows, IL 60008
                                   Telephone: 847-368-1500
                                   Fax: 847-368-1501
                                   rkelly@andersonwanca.com




                                     15
